       Case 2:20-cv-01583-RFB-VCF Document 28 Filed 09/15/21 Page 1 of 2



 1   Sean K. Claggett
     Nevada Bar No. 8407
 2   Joseph N. Mott
     Nevada Bar No. 12455
 3   4101 Meadows Lane, S te. 100
     Las Vega s, Nevada 89107
 4   (702) 655-2346 – Telephone
     (702) 655-3763 – Facsimile
 5   sclaggett@clagge ttlaw.co m
     joey@claggettlaw.co m
 6   Attorneys for Plaintiff

 7                          UNITED STATES DISTRICT COURT

 8                               DISTRICT OF NEVADA

 9
      BRIAN TERRANCE ALVAREZ-                      Case No.: 2:20-CV-01583-RFB-VCF
10    GILBERG, an individual,

                              Plaintiff,           STIPULATON AND PROPOSED
11    vs.                                          ORDER TO CONTINUE
                                                   HEARING ON DEFENDANT’S
12    GEICO CASUALTY COMPANY, a                    MOTION TO DISMISS, OR IN
      foreign corporation; DOES I through X;       THE ALTERNATIVE, TO
13    and ROE CORPORATIONS I through               SEVER/BIFURCATE AND TO
      X, inclusive,                                STAY CLAIMS FOR BAD FAITH
14                            Defendants.

15          Plaintiff, Brian Terrance Alvarez-Gilberg, (hereinafter “Plaintiff”), by and

16   through his attorneys of record, CLAGGETT & SYKES LAW FIRM, and

17   Defendant Geico Casualty Company, (“Defendant”), by and through its

18   attorneys of record, McCORMICK, BARSTOW, SHEPPARD, WAYTE &

19   CARRUTH LLP., hereby stipulate and request an order continuing the Hearing

20   on Defendant’s Motion to Dismiss, or in the Alternative, to Sever/Bifurcate and

21   to Stay Claims for Bad Faith [Doc. No. 7] currently scheduled for September 17,

22   2021 [Doc. No. 26], as Plaintiff’s Counsel is currently scheduled to be out of the

23   office on that date.

24
                                             -1-
       Case 2:20-cv-01583-RFB-VCF Document 28 Filed 09/15/21 Page 2 of 2



 1                                                Case No.: 2:20-CV-01583-RFB-VCF

 2         Based on the foregoing, the parties respectfully request that the hearing

 3   be continued to the next available date convenient to the Court after September

 4   27, 2021.

 5 DATED this 13th day of September,        DATED this 13th day of September,
   2021.                                    2021.
 6
   CLAGGETT & SYKES LAW FIRM                McCORMICK, BARSTOW,
 7                                          SHEPPARD, WAYTE & CARRUTH
                                            LLP
 8
   /s/ Joseph Mott                          /s/ Jonathan Carlson
 9 ________________________________         ________________________________
   Joseph N. Mott                           Jonathan Carlson
10 Nevada Bar No. 12455                     Nevada Bar No. 10536
   Attorneys for Plaintiff                  Attorneys for Defendant
11

12                                       ORDER

13         IT IS HEREBY ORDERED that the hearing on Defendant’s Motion to

14   Dismiss, or in the Alternative, to Sever/Bifurcate and to Stay Claims for Bad

15   Faith [Doc. No. 7] and [25] Motion to Stay currently scheduled for September

16   17, 2021 [Doc. No. 26], be rescheduled to the next available date convenient to

17   the Court, September 29, 2021 at the hour of 9:30 AM.

18         DATED this 15th day of September, 2021.

19
                               RICHARD F. BOULWARE, II
20                             UNITED STATES DISTRICT JUDGE

21                             DATED: _____________________
                                        September 15, 2021

22

23

24
                                            -2-
